                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:06-cr-00151-FDW-DCK
 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 (3) MICHAEL ATTILIO MANGARELLA,                )                      ORDER
                                                )
          Defendant.                            )
                                                )

         THIS MATTER is before the Court on Defendant’s Motion for Reconsideration (Doc. No.

696).    Defendant requests the Court reconsider its prior Order (Doc. No. 695) giving the

Government thirty (30) days to respond to Defendant’s Emergency Motion for Reconsideration to

Reduce Sentence (Doc. No. 693). The Government has responded to the motion, (Doc. No. 698),

Defendant replied (Doc. No. 699), and the matter is ripe for review.

         In its Response, the Government acknowledges it is aware of the current state of the

pandemic at FCI Coleman, where Defendant is located, but also contends it needs the entire thirty-

day period previously established to evaluate the new factual allegations and legal arguments

presented by Defendant in his motion. (Doc. No. 698, p. 2). For this and the other reasons stated

in the Government’s Response, Defendant’s motion (Doc. No. 696) is DENIED.

         IT IS SO ORDERED.

                                       Signed: July 28, 2020




                                                1



        Case 3:06-cr-00151-FDW-DCK Document 701 Filed 07/28/20 Page 1 of 1
